Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2019/0359037) in view of Cagler et al.(2018/0056409), Carmichael et al.(9,089,978), Musser (8,316,549) and Janson (7,346,991).
Wang shows a cutter (figures 1,3-8) with most of the recited limitations including;
A bolt cutting head (as best understood, 12 and 22 are the head)
a first bolt cutting blade (12 – could be blade or clamp, see paragraph 0096, and this blade would be capable of cutting small diameter bolts); 
a second bolt cutting blade (22 – could be blade or clamp, see paragraph 0096, and this blade would be capable of cutting small diameter bolts); 
a hinge (3) that pivotally couples the first and second blades, the hinge comprising: 
a first link (1) defining a first aperture (314) centered around a first axis, the first aperture comprising a first set of recesses (at 102); and 

a first adjustable (110) handle pivotally coupled to the first link, the first adjustable handle defining a third aperture (321) centered around the first axis and comprising a third set of recesses (at 102); 
a locking button (figure 6) that actuates along the first axis and rotates around the first axis, the locking button comprises a set of shoulders (1033) that protrude radially away from the first axis, the set of shoulders sized to be received concurrently (figure 7) within both the first set of recesses and the third set of recesses, at least one shoulder of the set of shoulders extends an arcuate distance of at least 20 degrees with respect to the first axis (there are 12 teeth, so each tooth pitch covers 360/12=30 degrees.  Examiner notes that there are small gaps between teeth, but the gap is small, so the teeth are at least 20 degrees.  Drawings reveal the teeth to cover 25 degrees each); and 
a second adjustable handle (other 110) pivotally coupled to the second link at the second axis.
	Wang’s hinge is not a compound hinge.  Examiner takes Official Notice that it is well known for this type of tool to employ a compound hinge to increase the force the tool can apply.  An example of this is Cagler, who shows a compound hinge (310,320,390, etc.) and can be used for cutters or pliers (paragraph 0015).  Examiner notes that Wang is also both cutters and pliers.  Applicant has challenged that Cagler supports this taking of Official Notice.  As per MPEP 2144.03C, when Official Notice is 
	Carmichael teaches cutting blades with a compound hinge (figures 1,2) for “increased, variable mechanical advantage”  (line 23, column 2).
	Musser teaches cutting blades/pliers with a compound hinge (figures 1,3) that “provides a user of the tool with a mechanical advantage relative to 
traditional, non-compound leverage hand tools” (lines 34,35, column 1).
	Janson teaches cutting blades with a compound hinge (figures 3,4) which is 
“advantageous to have available yet another metal shear having even greater 
mechanical advantage for cutting material with one hand that could not be cut 
with either a simple or compound shear such as those shown in the prior art” (lines 8-11, column 2).
	Additional examples can be provided if further challenged, as this really is quite common.
	It would have been obvious to one of ordinary skill to have modified Wang by making the hinge a compound hinge, as is well known and taught by Cagler, Carmichael, Musser, Janson and others, in order to increase the force on the tool end, so as to be able to better cut or grip the workpiece.
In regard to claim 2, Wang shows the recited biasing element (104).
With respect to claim 3, see figure 8.
As for claim 4, note Wang’s teeth have a slight curvature on their sides.
In regard to claims 5,6,8 and 9, the 25 degree teeth meet this limitation.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2019/0359037) in view of Cagler et al.(2018/0056409), Carmichael et al.(9,089,978), Musser (8,316,549) and Janson (7,346,991) as set forth above, and further in view of https://roymech.org/Useful_Tables/Keyways/key_strength.html hereafter referred to as “Roymech”.
If it is argued that Wang does not show teeth that cover 25 degrees circumferentially, and more particularly does not teach the 29-33 degree recited in claim 7, then the following applies.
Examiner takes Official Notice that the art of spline tooth design is a well developed field.  Those of ordinary skill would be mechanical engineers with at least a B.S. degree and several years of work experience.  The shape of the teeth, and the shearing forces thereon, are well understood.  If there is a problem with teeth shearing off, it is obvious to make the teeth circumferentially thicker. Textbook resources can be provided if challenged.  
Applicant has challenged this taking of Official Notice, and Examiner accordingly has provided a reference from Roymech, dated 2013 or earlier.
From this, we can see the relationship between spline key width (b) and the expected torque (T).   If there is a shearing problem caused by too much torque, one of 
 It would have been obvious to one of ordinary skill to have made Wang’s teeth circumferentially larger, or smaller, depending on the shear strength needed, which in turn depends on the material being cut.  Accordingly, a tooth having a circumferential width of between 29 and 33 degrees is considered to be obvious.

Claims 1-9 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2019/0359037) in view of Cagler et al.(2018/0056409), Carmichael et al.(9,089,978), Musser (8,316,549), Janson (7,346,991) and https://roymech.org/Useful_Tables/Keyways/key_strength.html  hereafter referred to as “Roymech” as set forth above, and further in view of https://lunyax.files.wordpress.com/2016/01/keys-and-splines.pdf, hereafter referred to as “Design of Keys”, dated 2016 or earlier.
In regard to claim 21, Wang’s outermost portion of the shoulders is not clearly rounded.  Examiner takes Official Notice that it is well known for spline keys to be rounded.  For example, such is well known as seen in section 2.2.2(v) of “Design of keys”, which recommends a rounded key for reduced stress concentration.  Applicant has not challenged this taking of official Notice, so it is now taken as prior art as per MPEP 2144.03C, last paragraph.  It would have been obvious to one of ordinary skill to have further modified Wang by making his shoulders rounded, as taught by “Design of keys”, in order to reduce the stress concentration factors.

With respect to claim 23, Wang teaches the two sets of shoulders (1033,1035 in figure 6) but does not teach that there are exactly 4 shoulders.  Examiner takes Official Notice that it is well known to employ exactly 4 keys when designing a spline. For example, such is well known as seen in section 2.2.4 of “Design of keys”, which recommends 4 keys on a spline.  Applicant has not challenged this taking of official Notice, so it is now taken as prior art as per MPEP 2144.03C, last paragraph.  It would have been obvious to one of ordinary skill to have further modified Wang by making him have exactly 4 shoulders (keys), as taught by “Design of keys”.  The appropriate size of each key can be calculated as per Roymech, depending on how much torque is being applied, which depends on what is being cut.  Since tools such as this can cut a wide variety of material, there is a wide variety of possible torques applied, and thus a wide variety of shoulder widths are obvious.  Examiner makes this point to be clear that not only is Applicant’s shoulder width obvious, but many other shoulder widths, both broader and narrower, are also obvious, depending on how much torque the tool is being designed for.
In regard to claim 24, the first distance and the second distance can be added together to arrive at a third distance.
With respect to claim 25,Wang has an inner surface (upper surface of disc 105 in figure 8) that extends radially outward beyond the shoulders as seen in figure 8.
Inasmuch as the shoulders have been modified, this still reads on the shoulders of claims 1-9, and so they are included in this rejection as well.

Applicant's arguments have been fully considered.
Applicant’s amendment has overcome the Mew Matter objection and rejection.
Applicant’s amendment to claim 1 has overcome the rejection under 35 USC 112b.   The term “bolt cutters” are not considered to be any particular type of cutting tool.  Instead, they are merely cutters capable of cutting bolts.
Applicant’s amendments to claims 24 and 25 have overcome the rejection under 35 USC 112b.   
Applicant argues against the Cagler reference, stating that Cagler desires to have his handles closer together than the base reference to Wang, and thus the references are not compatible.  However, Examiner has not imported this handle limiting from Cagler to Wang.  The lesson from Cagler is that employing a compound hinge provides a mechanical advantage that helps the operator cut or clamp better.  The art of hand tools such as these is dominated by large, multinational corporations.  These corporations hire engineers to design these tools.  Accordingly, one of ordinary skill in the art is deemed to be a mechanical engineer with at least a 4 year degree and several years of work experience.  Such a person of ordinary skill would have no problem incorporating the force-multiplying compound hinge while still maintaining Wang’s desired handle-angle range.  Furthermore, such compound hinges are very common, as seen in Carmichael, Janson and Musser, whose teachings are focused on the mechanical advantage gained and not the narrower handle range.
ON page 9 of the remarks, Applicant further argues that there is no motivation to increase the force on the tool end because the problem has already been solved by 
If Applicant would like to float any potential claim amendments, she is welcome to call the Examiner at any time.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724